Judgment
San Juan, Puerto Rico, March 21, 1957.
The record having been examined and the questions raised having been studied, this Court believes that the judgment rendered by the Superior Court of Puerto Rico, San Juan *800Part, on May 6, 1955, in the above-entitled case, should be reversed, the complaint sustained and consequently, the defendant should be ordered, as it is hereby ordered, to pay plaintiff the sum of $500, plus costs in the lower court and interest at the legal rate, from the date of this judgment.
It was so decreed by the Court as witness the signature of the Chief Justice. Mr. Justice Negrón Fernández, Mr. Justice Belaval and Mr. Justice Saldana did not participate herein.
A. C. Snyder
Chief Justice
Certify:
Ignacio Rivera
Secretary.